Case 6:19-cv-00436-CEM-GJK Document 6 Filed 03/13/19 Page 1 of 3 PageID 133




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


   KRIS ROMANDETTI and LEADING                EDGE
   MEDICAL CONSULTING, LLC
                                                        Case No.: 6:19-cv-436-Orl-41GJK
           Plaintiffs,
   vs.
   FIRST CHOICE HEALTHCARE SOLUTIONS, INC.
           Defendant.

         PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION
         FOR ENLARGEMENT OF TIME TO RESPOND TO COMPLAINT (DOC. 5)

          Plaintiffs Kris Romandetti and Leading Edge Medical Consulting, LLC (collectively,

  “Plaintiffs”), respectfully submit this response in opposition to Defendant’s motion (Doc. 5)

  seeking an additional extension of time—for a total of more than seven weeks—to respond to

  Plaintiffs’ Complaint.

          Plaintiffs originally served Defendant with their Complaint on February 5, 2019, (see

  Doc. 1-4 at 71), and Defendant was required to file its response in state court by February 25,

  2019. On February 22, 2019, as a professional courtesy to Defendant’s counsel, Plaintiffs

  agreed to a two-week extension for Defendant to respond to the Complaint (up to and

  including March 11, 2019). On March 7, 2019, however, Defendant elected to remove the

  case to this Court, affording it with another seven days to respond from the date of its

  removal, see Fed. R. Civ. P. 81(c)(2)(C). As a result, Defendant’s response is presently due

  on March 14, 2019.

          Defendant now seeks yet another extension of an additional two weeks—for a total of
Case 6:19-cv-00436-CEM-GJK Document 6 Filed 03/13/19 Page 2 of 3 PageID 134




  nearly two months—to respond to the Complaint.1 While Plaintiffs do not object, as a

  further professional courtesy, to a more limited extension of one additional week (i.e.,

  beyond the seven days already provided by Rule 81 and up through March 21, 2019), this is

  not a complex case. The gravamen of Plaintiffs’ Complaint is a straightforward claim for

  breach of contract for failure to make payment.

           Having already had five weeks to review Plaintiffs’ relatively uncomplicated

  Complaint, Defendant’s bald request for more time to still “fully investigate” Plaintiffs’

  claims not only risks ringing hollow, but fails to show the requisite good cause. See, e.g.,

  AFI Holdings of Illinois, LLC v. Waterman Broadcasting, No. 2:17-cv-491, 2018 WL

  5288744, at *1 (M.D. Fla. Oct. 15, 2018) (“good cause” requires moving party to show it

  cannot meet a deadline despite diligent efforts).

           Accordingly, Plaintiffs respectfully that the Court deny Defendant’s Motion for

  Enlargement of Time to Respond to Complaint (Doc. 5) or, in the alternative, grant

  Defendant a more limited extension of up to one additional week to respond to Plaintiffs’

  Complaint—i.e., through and including no later than Thursday, March 21, 2019.


  Dated: March 13, 2019.

                                                    Respectfully submitted,


                                                    /s/ Taylor F. Ford
                                                    Taylor F. Ford
                                                    Florida Bar No.: 0041008
                                                    Dustin Mauser-Claassen
  1
    During the parties’ conferral, Defendant’s counsel requested an additional extension of three weeks—
  specifically, until April 3, 2018—to respond to the Complaint. Indeed, it was not until the filing of Defendant’s
  instant motion that Plaintiffs learned Defendant instead now seeks an additional extension of two weeks.




                                                        -2-
Case 6:19-cv-00436-CEM-GJK Document 6 Filed 03/13/19 Page 3 of 3 PageID 135




                                               Florida Bar No.: 0119289
                                               KING, BLACKWELL, ZEHNDER & WERMUTH, P.A.
                                               P.O. Box 1631
                                               Orlando, FL 32802-1631
                                               Telephone: (407) 422-2472
                                               Facsimile: (407) 648-0161
                                               tford@kbzwlaw.com
                                               dmauser@kbzwlaw.com
                                               Counsel for Plaintiffs Kris Romandetti and
                                               Leading Edge Medical Consulting, LLC


                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that, on March 13, 2019, I electronically filed the foregoing

  document with the Clerk of the Court by using the CM/ECF system, which will send a notice

  of electronic filing to all counsel of record.

                                               /s/ Taylor F. Ford
                                               Taylor F. Ford
                                               Florida Bar No.: 0041008




                                                   -3-
